Appellant claimed ownership of the southwest quarter of section 18, township 11 south, range 14 east, San Bernardino base and meridian, in Imperial County, California. She deraigned title through Sarah F. Donley, who claimed under a United States patent dated August 9, 1916. Some years prior to this date the respondent Van Horn went into possession of this property and made valuable improvements thereon. He purchased stock in the Imperial Water Company Number Three, located it upon the above-described land and used it for the irrigation thereof. Upon dissolution of this water company and in the course of the liquidation of its affairs, its trustees paid a liquidating dividend of $1,092 to the assignee of Van Horn. Appellant sued to recover this money under the theory that the ownership of the stock followed the ownership of the land. The trial court gave judgment against her.
[1] Counsel for both parties agree that if appellant fails to establish her title to the land she would have no legal right to the money in controversy.
In February, 1917, appellant's predecessor in interest brought an action in the Superior Court of Imperial County to quiet her title to the real property and judgment was rendered in her favor. This judgment was reversed in the case of Donley v. VanHorn, 49 Cal.App. 383 [193 P. 514]. Mrs. Donley died during the pendency of the litigation and appellant was substituted in her place and stead. Upon a second trial of the case the superior court rendered judgment in favor of appellant. This judgment was reversed in the case of Capron v. Van Horn, 201 Cal. 486
[258 P. 77]. Upon the third trial judgment was rendered in *Page 633 
favor of respondents. This judgment has been affirmed by this court in the case of Capron v. Van Horn, ante, p. 630 [300 P. 150]. As the appellant has failed to establish her title to the real property she could have no interest in the water stock or right to the money in controversy.
Judgment affirmed.
Barnard, P.J., and Jennings, J., concurred.